28 So. 3d 993 (2010)
Elizabeth A. ZUBERER, Appellant,
v.
Ernest H. ZUBERER, III, Appellee.
No. 2D09-691.
District Court of Appeal of Florida, Second District.
March 12, 2010.
Michael L. Lundy, Michelle A. Ralat, and Matthew L. Lundy of Older & Lundy, Attorneys at Law, Tampa, for Appellant.
Lorena L. Kiely, Plant City, for Appellee.
LaROSE, Judge.
Elizabeth Zuberer appeals the Amended Final Judgment dissolving her marriage to Ernest Zuberer. We find no error in the trial court's award of alimony and arrearages. Accordingly, we affirm as to those issues without further discussion.
We dismiss, as premature, Ms. Zuberer's appeal of the trial court's ruling that she is entitled to contribution to her attorney's fees and costs, but reserve jurisdiction to determine a reasonable amount of fees and the amount to be offset as a sanction for her failure to attend the first trial. The trial court's ruling addressed only entitlement to fees; the issue is not *994 ripe for appeal until it determines the amount. See McIlveen v. McIlveen, 644 So. 2d 612, 612 (Fla. 2d DCA 1994) (holding that an order that determines only the right to attorney's fees without setting the amount is a nonappealable, nonfinal order); Consumer Lightning Prods., Inc. v. Allen Enters., Inc., 911 So. 2d 884, 884 (Fla. 2d DCA 2005).
Affirmed in part and dismissed in part.
VILLANTI and WALLACE, JJ., Concur.